Citation Nr: 0327123
Decision Date: 10/09/03	Archive Date: 02/11/04

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to service connection for the cause of the veteran's death.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Blackmon, Counsel

INTRODUCTION
,
The veteran served on active duty from June 1964 to June 1967. The veteran died in June 1991. The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).

REMAND

In January 2003, the Board informed the appellant of the provisions of the Veterans Claims Assistance Act of2000, 38 U.S.C. §§ 5103, 5103A, 5107 (West 2002). However, the United States Court of Appeals for the Federal Circuit recently invalidated the regulations that empowered the Board to both issue written notification of the VCAA to claimants and to consider additional evidence without prior RO review in the absence of a waiver of such review by the claimant or his or her representative. Disabled American Veterans v. Sec y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).

Accordingly, this matter is REMANDED to the RO for further development as indicated below:

The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102,5103, and 5103A (West Supp. 2002) are fully complied with and satisfied. See also 38 C.F.R. § 3.159 (2002).

-2


IN THE CASE OF
	WILFREDO CINTRON

Thereafter, the case should be returned to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of this appeal. The appellant need take no action unless otherwise notified, but she may submit additional evidence and argument on the matter the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-l, Part IV, paras. 8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN
Veterans Law Judge,  Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.l100(b) (2002).

_- 3 


